Title: To John Adams from John Sinclair, 29 March 1797
From: Sinclair, John
To: Adams, John



Sir.
Whitehall March 29th. 1797.

I have the Honor herewith to transmit to Your Excellency, An account which I have just printed of The origin of The Board of Agriculture and its progress for three Years after its establishment, by which you will perceive the nature of our Exertions for the Internal Improvement and general benefit of this Country.
I shall much esteem your casting an eye over this paper when your leisure permits. You will perceive that the suggestions which it contains, and the Plan of the Institution in general, tend not only to the Advantage of these Kingdoms, but, of even other Countries. The Board of Agriculture, will, I am persuaded by happy on every occasion to be favoured with any hints from Your Excellency connected with the object of its Establishment The other Copies of the work herewith sent, I beg you would have the Goodness to circulate among the Gentlemen of your acquaintance who are attached to Such inquiries.
I have the Honor to be / Sir. / Your Excellency’s / most humble and / obedient servant

John Sinclair